


110 HR 7227 IH: Death in Custody Reporting Act of

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7227
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage States to report to the Attorney General
		  certain information regarding the deaths of individuals in the custody of law
		  enforcement agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Death in Custody Reporting Act of
			 2008.
		2.State information
			 regarding individuals who die in the custody of law enforcement
			(a)In
			 GeneralFor each fiscal year
			 after the expiration of the period specified in
			 subsection (c)(1) in which a State
			 receives funds for a program referred to in
			 subsection (c)(2), the State shall report
			 to the Attorney General, on a quarterly basis and pursuant to guidelines
			 established by the Attorney General, information regarding the death of any
			 person who is detained, under arrest, or is in the process of being arrested,
			 is en route to be incarcerated, or is incarcerated at a municipal or county
			 jail, State prison, State-run boot camp prison, boot camp prison that is
			 contracted out by the State, any State or local contract facility, or other
			 local or State correctional facility (including any juvenile facility).
			(b)Information
			 requiredThe report required by this section shall contain
			 information that, at a minimum, includes—
				(1)the name, gender,
			 race, ethnicity, and age of the deceased;
				(2)the date, time,
			 and location of death;
				(3)the law enforcement agency that detained,
			 arrested, or was in the process of arresting the deceased; and
				(4)a
			 brief description of the circumstances surrounding the death.
				(c)Compliance and
			 Ineligibility
				(1)Compliance
			 dateEach State shall have not more than 120 days from the date
			 of enactment of this Act to comply with
			 subsection (a), except that—
					(A)the Attorney
			 General may grant an additional 120 days to a State that is making good faith
			 efforts to comply with such subsection; and
					(B)the Attorney General shall waive the
			 requirements of
			 subsection (a) if compliance with such
			 subsection by a State would be unconstitutional under the constitution of such
			 State.
					(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in
			 paragraph (1), a State that fails to
			 comply with
			 subsection (a), shall, at the discretion of
			 the Attorney General, be subject to not more than a 10 percent reduction of the
			 funds that would otherwise be allocated for that fiscal year to the State under
			 subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne
			 Memorial State and Local Law Enforcement Assistance Programs, the Local
			 Government Law Enforcement Block Grants Program, the Edward Byrne Memorial
			 Justice Assistance Grant Program, or otherwise.
				(d)ReallocationAmounts not allocated under a program
			 referred to in subsection (c)(2) to a State for failure to fully comply with
			 subsection (a) shall be reallocated under
			 that program to States that have not failed to comply with such
			 subsection.
			(e)DefinitionsIn
			 this section the terms boot camp prison and State
			 have the meaning given those terms, respectively, in section 901(a) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791(a)).
			(f)Study of
			 information relating to deaths in custody
				(1)Study
			 requiredThe Attorney General
			 shall carry out a study of the information reported under subsection (b) and
			 section 102(b) to—
					(A)determine means by which such information
			 can be used to reduce the number of such deaths; and
					(B)examine the relationship, if any, between
			 the number of such deaths and the actions of management of such jails, prisons,
			 and other specified facilities relating to such deaths.
					(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Attorney General shall prepare and submit to
			 Congress a report that contains the findings of the study required by paragraph
			 (1).
				3.Federal reporting
			 requirement
			(a)In
			 generalFor each fiscal year, the Attorney General shall collect
			 information regarding the death of any person who is detained, under arrest, or
			 is in the process of being arrested by Federal authorities, is en route to be
			 incarcerated or detained, or is incarcerated or detained at any facility
			 pursuant to a contract with the federal government (including any immigration
			 or juvenile facility), any State or local government facility used by a Federal
			 agency, and any Federal correctional facility or Federal pre-trial detention
			 facility.
			(b)Information
			 requiredThe report required by this section shall include, at a
			 minimum, the information required by section 2(b).
			(c)StudyInformation
			 gathered pursuant to subsection (a) shall be analyzed and included in the study
			 required by section 2(f).
			
